DETAILED ACTION

Status of Application
This action is a Non-Final Rejection. This action is in response to the Response to the Restriction Requirement filed on August 11, 2021. Applicant selected Group I (Claims 1-8) for examination on the merits. 
Claims 1-20 are pending.
Claims 9-20 have been withdrawn from examination.
Claims 1-8 are rejected. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Objections
	Claim 1 recites: “a service operator computer device is communications with the cloud service.” There appears to be a typographical error. Appropriate correction is required. 



Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art 
Claims 1 and 2 recite a “digital purchase request.” Only the abstract and the claims refer to “digital purchase request.”  A description of the “digital purchase request” could not be found in the Specification. A description of this limitation is needed in order for one having ordinary skill in the art to know what it means. For example, there are several ways to interpret this limitation (e.g., a request for a purchase of a digital item, a purchase request that is made digitally) and it’s not known which interpretation is the one that should be used for Applicant’s claims. 
Claim 6 recites “wherein the smart phone is configured to capture an image of the fiat currency deposit request and transmit the fiat currency deposit request to the cloud service” and claim 7 recites “wherein the fiat currency deposit request is an instrument directing a financial institution to pay a specific sum of money to the account holder associated with the remote computer device.” A description of these limitations could not be found in the Specification. A description of these limitations is needed in order for one having ordinary skill in the art to know what they mean. For example, the Specification does not describe the “fiat currency deposit request.” Furthermore, it’s unclear how a fiat currency deposit request would involve the financial institution paying a specific sum of money to the account holder. Without an explanation of these limitations, they cannot be properly construed.  



Claim Rejections - 35 USC § 112(b)
The following is a quotation 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 1 and 2 recite a “digital purchase request.” It’s not clear what is meant by “digital purchase request” and the Specification provides no guidance. For example, there are several ways to interpret this limitation (e.g., a request for a purchase of a digital item, a purchase request that is made digitally) and it’s not known which interpretation is the one that should be used for Applicant’s claims.
Claim 6 recites “wherein the smart phone is configured to capture an image of the fiat currency deposit request and transmit the fiat currency deposit request to the cloud service” and claim 7 recites “wherein the fiat currency deposit request is an instrument directing a financial institution to pay a specific 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Arvanaghi et al., U.S. Patent Number 10,929,942 B1 and Sheng et al., U.S. Patent Application Publication No. 2019/0340586 A1.

Claim 1:
Arvanaghi teaches: 
a remote computer device having a set of remote computer readable instructions (see at least Arvanaghi, Figure 1, item 105).
an immutable digital ledger (see at least Arvanaghi, Figure 1, item 115; Figure 2); column 36, lines 38-39 (“[T]he ledger may be maintained directly on the blockchain.”)).
and, a cloud service in communications with the remote computer device and the immutable digital ledger and having a set of cloud service computer readable instructions that, when executed by one or more processors, provide for: (see at least Arvanaghi, column 32, line 29 (“digital asset exchange”)).
receiving a fiat currency deposit request from the remote computer device (see at least Arvanaghi, Figure 11A-1 (Interface for a user to request a fiat currency deposit)).
creating a unique reference number associated with the fiat currency deposit request, (see at least Arvanaghi, Figure 2; column 30, lines 58-61 (“The exemplary log 115 includes transaction identifiers….”)).
capturing a…date and time of the remote computer device, (see at least Arvanaghi, Figure 2; column 30, lines 58-63 (“The exemplary log 115 includes transaction identifiers, date and/or time information, fee information, digital asset account identifiers for the origin accounts, digital asset account identifiers for the destination accounts, and amounts transferred to and from each account.”)).
associating the fiat currency deposit request with an account holder associated with the remote computer device, (see at least Arvanaghi, Figure 11A-1 (The user’s account information is displayed); column 32, lines 36-37 (Customers may deposit fiat (e.g., USD) with the digital asset exchange.”)).
and, crediting a cloud service user account with a value represented by the fiat currency deposit request (see at least Arvanaghi, Figure 11A-1 (“Your deposit will be credited to your Gemini account and will be available for trading immediately. It should fully clear into your Gemini account within 4-5 days.”)).
storing the fiat currency deposit request, the unique reference number, the location, date and time of the remote computer device, a cloud service user account credit on the immutable digital ledger (see at least Arvanaghi, Figure 2; column 30, lines 58-63 (“The exemplary log 115 includes transaction identifiers, date and/or time information, fee information, digital asset account identifiers for the origin accounts, digital asset account identifiers for the destination accounts, and amounts transferred to and from each account.”); column 36, lines 38-39 (“[T]he ledger may be maintained directly on the blockchain.”)).
transmitting to the remote computer device a confirmation representing that the cloud service user account was credited, (see at least Arvanaghi, Figure 11A-1 (There is a note that the deposit will be credited immediately. Additionally, the asset balance will be updated.); column 44, line 44 “trade confirmation notification system”)).
and, receiving digital currency from a producer (see at least Arvanaghi, column 56, lines 31-51 (A Security Token issuer provides SVCoins.)).
crediting a produce account on the cloud service associated with the producer (see at least Arvanaghi, column 56, lines 50-51 (“maintain a ledger of SVCoins on behalf of the Security Token issuer”)).
and, an Immutable ATM in communications with the cloud service having computer readable ATM instructions for: (see at least Arvanaghi, column 36, line 59 through column 37, line 5 (digital asset kiosk)).
receiving fiat currency and transmitting the fiat currency deposit request to the cloud service, receiving a fiat currency withdrawal request, ejecting fiat currency, and debiting the cloud service user account according to the fiat currency withdrawal request, and, receiving a digital currency withdrawal request, receiving a digital currency card, recording a digital currency value on the digital currency card, ejecting the digital currency card, and debiting the cloud service user account according to the digital currency withdrawal request (see at least Arvanaghi, column 36, line 53 through column 37, line 5 (“In embodiments, users may connect to the exchange through one or more user electronic devices 3202 (e.g., 3202-1, 3202-2, . . . , 3202-N), such as computers, laptops, tablet computers, televisions, mobile phones, smartphones, and/or PDAs, to name a few. A user electronic device 3202 may access, connect to, and/or otherwise run one or more user digital wallets 3204. In embodiments, buyers and/or sellers may access the exchange using their own electronic devices and/or through a digital asset kiosk. A digital asset enabled kiosk can receive cash, including notes, coins or other legal tender, (of one or more fiat currencies) from a buyer to use in buying a quantity of digital assets. A digital asset kiosk may dispense cash (of one or more fiat currencies) to a seller of digital assets. In embodiments, a digital asset kiosk may receive funds from and/or dispense funds to a card, such as a prepaid or reloadable card, digital asset address associated with a digital wallet, or electronic account. In embodiments, a digital wallet may be stored on a user electronic device, such as a mobile electronic device, or other computing device.”)).
a service operator computer device is communications with the cloud service and having service operator computer readable instructions for: receiving the fiat currency and transmitting the fiat currency deposit request to the cloud service, receiving the fiat currency withdrawal request and debiting the cloud service user account according to the fiat currency withdrawal request, (see at least Arvanaghi, column 36, line 53 through column 37, line 5 (A user may access the exchange via a service operator such as the operator of a digital asset kiosk.)).
and, receiving a digital purchase request, debiting the cloud service user account according to the digital purchase request, and crediting a service operator cloud service account according to the digital purchase request (see at least Arvanaghi, column 50, line 7 (“the user selects the purchase SVCoin option”); column 50, lines 43-47 (“Returning to S9908, in S9908-a, the digital asset exchange system may debit the designated fiat funds from a fiat ledger associated with the user account, and credit a corresponding amount of fiat to the SVCoin fiat 
Arvanaghi does not explicitly teach, however, Sheng teaches:
capturing a location…of the remote computer device (see at least Sheng, paragraph 0100 (“It should be appreciated that, in some embodiments, the cryptocurrency trading module 106e can use location information received from the client computing device (e.g., GPS coordinates and the like) to perform location-based trading verification—meaning that the module 106e can determine the user's geographic location and apply a set of trading rules that comply with local and/or national securities laws and regulations that govern trading in the specific location of the user. Because cryptocurrency/blockchain trading is intrinsically global, and can be anonymous (unlike traditional stock trading), the systems and methods described herein advantageously utilize location-based verification to add a layer of compliance and trust to the cryptocurrency trading process.”)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Sheng’s method of determining a user device’s location with Arvanaghi’s digital asset exchange. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of making the transaction more secure by verifying the location of the device.  

Claim 2:
Arvanaghi further teaches: 
wherein the service operator computer readable instructions include instructions for receiving a plurality of digital purchase requests, storing the plurality of digital purchase requests and crediting a service operator cloud service account according to the plurality of digital purchase requests (see at least Arvanaghi, column 50, line 7 (“the user selects the purchase SVCoin option”); column 50, lines 43-47 (“Returning to S9908, in S9908-a, the digital asset exchange system may debit the designated fiat funds from a fiat ledger associated with the user account, and credit a corresponding amount of fiat to the SVCoin fiat ledger to be held in trust by the Exchange.”)).

Claim 3:
Arvanaghi further teaches: 
wherein the remote computer device is a financial institution computer device (see at least Arvanaghi, Figure 4A, item 3222; column 37, lines 48-58 (Customer banks and exchange partner banks may operate one or more computer 

Claim 5:
Arvanaghi further teaches: 
wherein the remote computer device is a smart phone (see at least Arvanaghi, column 36, line 56 (“smartphones”)).

Claim 8:
Arvanaghi further teaches: 
wherein the cloud service is communications with a plurality of financial institution computer devices (see at least Arvanaghi, Figure 3, item 3206; Figure 4A, item 3222; column 37, lines 48-58 (Entities associated with a digital asset exchange include customer banks.)).



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Arvanaghi et al., U.S. Patent Number 10,929,942 B1; Sheng et al., U.S. Patent Application Publication No. 2019/0340586 A1; and Grassadonia et al., U.S. Patent Application Publication No. 2019/0034888 A1.

Claim 4:
Arvanaghi does not explicitly teach, however, Grassadonia teaches:
wherein the remote computer device is a merchant point of sale system (see at least Grassadonia, Figure 1A, items 102, 105, 103, 104; paragraph 0028 (A transaction is performed via a merchant’s point of sale device, which communicates with a payment service.); paragraph 0039 (The payment service communicates with a cryptocurrency network when transactions involve cryptocurrency.)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Grassadonia’s method of performing a transaction that includes a cryptocurrency network via a merchant’s point of sale device with Arvanaghi’s digital asset exchange. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of increasing the flexibility of types of currency that can be used at a point of sale and providing the convenience of accessing the digital asset exchange system via a point of sale to customers who may need to withdraw or deposit funds to complete a transaction. 


Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Arvanaghi et al., U.S. Patent Number 10,929,942 B1; Sheng et al., U.S. Patent Application Publication No. 2019/0340586 A1; and Ethington et al., U.S. Patent Number 8,688,579 B1.

Claim 6:
Arvanaghi does not explicitly teach, however, Ethington teaches:
wherein the smart phone is configured to capture an image of the fiat currency deposit request and transmit the fiat currency deposit request to the cloud service (see at least Ethington, Figure 5A; column 15, lines 20-27(“FIG. 5A provides a logic flow diagram illustrating image quality analysis within embodiments of the MultiCrop. In one embodiment, the MultiCrop may receive a remote deposit check image from a depositor device 5A-65 (e.g., a personal computer, a smart phone, a cellular phone, etc.), and prior to processing the received image to extract deposit information, the received image may be passed through an image quality analysis to determine how reliable the check image is.”)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ethington’s method of remotely depositing a check from a smart phone by sending an image of a check with Arvanaghi’s digital asset exchange. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of conveniently and securely remotely depositing a check.  


Claim 7:
Arvanaghi does not explicitly teach, however, Ethington teaches:
wherein the fiat currency deposit request is an instrument directing a financial institution to pay a specific sum of money to the account holder associated with the remote computer device (see at least Ethington, Figure 5A; column 15, lines 20-27(“FIG. 5A provides a logic flow diagram illustrating image quality analysis within embodiments of the MultiCrop. In one embodiment, the MultiCrop may receive a remote deposit check image from a depositor device 5A-65 (e.g., a personal computer, a smart phone, a cellular phone, etc.), and prior to processing the received image to extract deposit information, the received image may be passed through an image quality analysis to determine how reliable the check image is.”)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ethington’s method of remotely depositing a check from a smart phone by sending an image of a check with Arvanaghi’s digital asset 



Relevant Prior Art
Arora et al., U.S. Patent Application Publication No. 2019/0236571 A1. This reference is relevant because it teaches a system for performing ATM functions on behalf of an issuing institution using blockchain.  
McWilliams et al., U.S. Patent Application Publication No. 2019/0318424 A1. This reference is relevant because it teaches a blockchain based money transfer system. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH H ROSEN whose telephone number is (571)270-1850.  The examiner can normally be reached on Monday - Friday, 9:30 am - 6:00 pm, ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson, can be reached at 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698